DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 8/21/2019.  The Examiner notes after further review the restriction has been withdrawn.   Claims 1-20 have been examined.  This office action is Non-Final.

Claim Objection
Claim 12 is objected to, for the limitation, “based on data in the third network connection history matching data in the second network connection history”.  For the sake of clarity, the Applicant is urged to either amend to cancel, “, or to amend to include more details about the specifics of what the “third connection history and second network connection history”, are such as, if both of the network connection histories included multiple data, amend to include “same date or time”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2016/0119316).
As per claim 1, Liu discloses a first device (Liu: para. 0099, first device (i.e. apparatus #600 located at a server, is an AP device, which performs the methods disclosed below), comprising: 
at least one processor (Liu: para. 0139, #910 processor); 
and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (Liu: para. 0162, storage (i.e. computer readable storage medium)): 
access a first network connection history for a second device different from the first device (Liu: para. 0105, obtaining (i.e. access) history access information (i.e. first network connection history) for a client device (i.e. second device) different from the first device (i.e. AP), the history access information can be stored locally on the client device, and then accessed by the AP, the first network connection history for a second device different from the first device, it is inherent that the first device, AP, can be used by multiple devices, and thus the connection history will be different with another device); 
determine in a first instance whether to authenticate the second device based on the first network connection history (Liu: para. 0048-0050, See Fig. 2 #S220, determine in a first instance whether to authentication a client device based on the to-be-verified address in the authentication request and based on the history access information); and 
based on a determination to authenticate the second device, authenticate the second device (Liu: para. 0048-0050, determination to authenticate the client device, and authenticate the client device (i.e. second device).             As per claim 2, Liu discloses the first device of claim 1.
Liu further discloses wherein the first network connection history comprises a Wi-Fi network connection history (Liu: para. 0031, 0045, first network connection history (i.e. history access information comprises a Wi-Fi because Liu discloses WLAN, Wi-fi is a type of WLAN). 
As per claim 5, Liu discloses the first device of claim 1.
Liu further discloses comprising a network interface, and wherein the first network connection history is accessed by being received via the network interface from the second device (Liu: para. 0105, the client device (i.e. second device) sends the history access information to the first device, so that authentication can take place).              As per claim 6, Liu discloses the first device of claim 1.
 Liu further discloses wherein the instructions are executable to: determine in the first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device that was previously stored at a storage location accessible to the first device (Liu: para. 0045, 0068-0073, and 0105, determine whether to authentication the client device based on data (i.e. IP address and/or number to times that the wireless network corresponding to the target AP was accessed, a time when authentication with a target AP succeeded, history access information (i.e. first network connection, can be stored on the client device which is local) matching data in a second network connection history (i.e. history access information that was previously stored at the AP).             As per claim 10, Liu discloses the first device of claim 6.
Liu further discloses wherein the instructions are executable to: store the first network connection history (Liu: para. 0045, 0105, store the history access information locally). 
As per claim 14, Liu discloses a method, comprising: accessing, at a first device, a first network connection history for a second device different from the first device (Liu: para. 0105, obtaining (i.e. access) history access information (i.e. first network connection history) for a client device (i.e. second device) different from the first device (i.e. AP), the history access information can be stored locally on the client device, and then accessed by the AP, the first network connection history for a second device different from the first device, it is inherent that the first device, AP, can be used by multiple devices, and thus the connection history will be different with another device); determining in a first instance whether to authenticate the second device based on the first network connection history (Liu: para. 0048-0050, See Fig. 2 #S220, determine in a first instance whether to authentication a client device based on the to-be-verified address in the authentication request and based on the history access information); and responsive to determining to authenticate the second device based on the first network connection history (Liu: para. 0048-0050, determination to authenticate the client device, and authenticate the client device (i.e. second device), authenticating the second device and permitting access to at least one resource (Liu: para. 0077, authenticating the client device permitting access to network services (i.e. resource). 


As per claim 15, Liu discloses the method of claim 14.
          Liu further discloses wherein the resource comprises one or more of: a Wi-Fi network, an email account, another account accessible over the Internet, a bank account, an account indicating medical records (Liu: para. 0079, only one needs to be disclosed, Liu discloses resource Wi-Fi network (i.e. all network services provided by a corresponding wireless network (i.e. Wi-Fi network).            As per claim 16, Liu discloses the method of claim 14.
           Liu further discloses comprising: accessing the first network connection history by receiving the network connection history from the second device (Liu: para. 0105, obtaining (i.e. access) history access information (i.e. first network connection history) for a client device (i.e. second device) different from the first device (i.e. AP), the history access information can be stored locally on the client device, and then accessed by the AP, the first network connection history for a second device different from the first device; and determining in the first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history that was previously accessed by the first device prior to the first instance device (Liu: para. 0045, 0068-0073, and 0105, determine whether to authentication the client device based on data (i.e. IP address and/or number to times that the wireless network corresponding to the target AP was accessed, a time when authentication with a target AP succeeded, history access information (i.e. first network connection, can be stored on the client device which is local) matching data in a second network connection history (i.e. history access information that was previously stored at the AP). 
         As per claim 17, Liu discloses the method of claim 16.
         Liu further discloses wherein the matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by order of connection and/or timing of connection (Liu: para. 0045, 0068-0073, and 0105, determine whether to authentication the client device based on data (i.e. IP address and/or number to times that the wireless network corresponding to the target AP was accessed, a time when authentication with a target AP succeeded, history access information (i.e. first network connection, can be stored on the client device which is local) matching data in a second network connection history (i.e. history access information that was previously stored at the AP; only one needs to disclosed, a timing of the connection (i.e. number of times that the wireless network corresponding to the target AP is accessed) .      	As per claim 19, Liu discloses a computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: 
access, via a first device, a first network connection history associated with a second device different from the first device ((Liu: para. 0105, obtaining (i.e. access) history access information (i.e. first network connection history) for a client device (i.e. second device) different from the first device (i.e. AP), the history access information can be stored locally on the client device, and then accessed by the AP, the first network connection history for a second device different from the first device, it is inherent that the first device, AP, can be used by multiple devices, and thus the connection history will be different with another device); 
(Liu: para. 0048-0050, See Fig. 2 #S220, determine in a first instance whether to authentication a client device based on the to-be-verified address in the authentication request and based on the history access information); and 
responsive to a determination to authenticate the second device based on the first network connection history, authenticate the second device (Liu: para. 0048-0050, determination to authenticate the client device, and authenticate the client device (i.e. second device).             As per claim 20, Liu discloses the CRSM of claim 19.
Liu further discloses wherein the instructions are executable to: determine in the first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history stored prior to the first instance (Liu: para. 0045, 0068-0073, and 0105, determine whether to authentication the client device based on data (i.e. IP address and/or number to times that the wireless network corresponding to the target AP was accessed, a time when authentication with a target AP succeeded, history access information (i.e. first network connection, can be stored on the client device which is local) matching data in a second network connection history (i.e. history access information that was previously stored at the AP), the matching comprising one or more of: network connections indicated in the first network connection history matching network connections indicated in the second network connection history by order of connection, network connections indicated in the first network connection history matching network connections indicated in the second network connection history by timing of connection, network connections indicated in the first network connection history matching network connections indicated in the second network connection history by both order of connection and timing of connection (Liu: para. 0045, 0068-0073, and 0105, only on needs to be disclosed, “one or more of”, matching data in a second network connection history (i.e. history access information that was previously stored at the AP; only one needs to disclosed, a timing of the connection (i.e. number of times that the wireless network corresponding to the target AP is accessed) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0119316) in view of Mahaffey et al (9,973,534).
As per claim 3, Liu discloses the first device of claim 1.
Liu does not explicitly disclose wherein the first network connection history comprises a non-Wi-Fi network connection history. 
However, analogous art of Mahaffey discloses wherein the first network connection history comprises a non-Wi-Fi network connection history (Mahaffey: col. 14, lines 47-53, col. 43, lines 12-25, first network connection history (i.e. list of plurality of physical network connection providers) comprises VPN (i.e. non-Wi-Fi network connection history).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the first network connection history comprises a non-Wi-Fi network connection history of Mahaffey with Liu, the motivation is that a secure connection, VPN is an efficient method for certain situations such as based on a particular (Mahaffey: col. 55, lines 38-46).            As per claim 4, Liu and Mahaffey discloses the first device of claim 3.
Mahaffey further discloses wherein the non-Wi-Fi network connection history comprises one or more of: a Bluetooth connection history, an automatic teller machine (ATM) connection history, a near-field communication (NFC) connection history, a virtual private network (VPN) connection history, a wired Ethernet connection history (Mahaffey: col. 14, lines 47-53, col. 43, lines 12-25, only one needs to be disclosed, Mahaffey discloses VPN connection history). 
Same motivation as claim 3 above.
As per claim 8, Liu discloses the first device of claim 6.
Liu further discloses wherein the matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by timing of connection (Liu: para. 0045, 0068-0073, and 0105, matching data in a second network connection history (i.e. history access information that was previously stored at the AP; only one needs to disclosed, a timing of the connection (i.e. number of times that the wireless network corresponding to the target AP is accessed). 
            As per claim 13, Liu discloses the first device of claim 6.
            Liu further discloses wherein the instructions are executable to: prior to the first instance, receive the second network connection history in a second instance, the second instance pertaining to authentication, the second instance involving authentication through at least two other methods not involving use of any network connection history (Liu: para. 0068-0073, 0097, a second network connection history (i.e. history access information at least two methods password and username is inherent, password is associated with username). 
As per claim 18, Liu discloses the method of claim 14.  Liu further discloses comprising: responsive to determining to authenticate the second device based on the first network connection history (Liu: para. 0048-0050, See Fig. 2 #S220, determine in a first instance whether to authentication a client device based on the to-be-verified address in the authentication request and based on the history access information), appending a second network connection history received prior to the first instance with data in the first network connection history (Liu: para. 0088, 0135, appending (i.e. save) a history access information by updating the history access information).9.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0119316) in view of Holostov et al. (2013/0183935).             As per claim 7, Liu discloses the first device of claim 6.
             Liu does not explicitly disclose wherein the matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by order of connection.
	However, analogous art of Holostov discloses wherein the matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by order of connection (Holostov: para. 0038-0039, network connection order). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by order of connection of Holostov with Liu, the motivation (Holostov: para. 0039).
            As per claim 9, Liu discloses the first device of claim 6.
Liu further discloses wherein the matching comprises network connections indicated in the first network connection history matching network connections indicated in the second network connection history by timing of connection (Liu: para. 0045, 0068-0073, and 0105, matching data in a second network connection history (i.e. history access information that was previously stored at the AP; only one needs to disclosed, a timing of the connection (i.e. number of times that the wireless network corresponding to the target AP is accessed). 
	Liu do not explicitly disclose matching network connections indicated in the second network connection history by order of connection.
	Holostov discloses matching network connections indicated in the second network connection history by order of connection (Holostov: para. 0038-0039, network connection order).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include matching network connections indicated in the second network connection history by order of connection of Holostov with Liu, the motivation is that this is an efficient method that provides the flexibility to authenticate a device by order to connection, instead of traditional authentication means (Holostov: para. 0039).



Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, claim 12 needs to be amended to further clarify the claim objection as indicated above.  The closest prior of Liu, Mahaffey, and Holostov do not disclose the claims limitations of claims 11 and 12.   
The most pertinent art is listed on the 892 form. 

                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


10/18/2021


  /J.E.J/  Examiner, Art Unit 2439                                                                                                                                                                                                        

/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439